


Exhibit 10.2

 

ELANCO ANIMAL HEALTH INCORPORATED

 

AND

 

ELI LILLY AND COMPANY

 

--------------------------------------------------------------------------------

 

TRANSITIONAL SERVICES AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of September 24, 2018

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Article I

DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

 

 

 

Article II

SERVICES; STANDARD OF PERFORMANCE

5

 

 

 

Section 2.1

Services

5

 

 

 

Section 2.2

Standard and Manner of Performance

6

 

 

 

Section 2.3

In-Flight Projects

7

 

 

 

Section 2.4

Business As Usual Services

7

 

 

 

Section 2.5

Program Services

7

 

 

 

Section 2.6

Protection of Lilly Information

7

 

 

 

Section 2.7

Governance

8

 

 

 

Section 2.8

Service Changes

8

 

 

 

Section 2.9

Changes to the Manner of Performance

10

 

 

 

Section 2.10

Third Party Terms and Conditions; Consents

10

 

 

 

Section 2.11

Transitional Nature of Services; Exit Plan and Assistance

10

 

 

 

Section 2.12

Cooperation

11

 

 

 

Section 2.13

Compliance

12

 

 

 

Section 2.14

Internal Audits of Lilly Managed Controls and Processes

12

 

 

 

Section 2.15

Dependencies

13

 

 

 

Article III

CONFIDENTIALITY

14

 

 

 

Section 3.1

Confidentiality

14

 

 

 

Article IV

TERM; TERMINATION

15

 

 

 

Section 4.1

Term and Service Periods

15

 

 

 

Section 4.2

Termination

16

 

 

 

Section 4.3

Effect of Expiration and Termination; Accrued Rights; Survival

17

 

 

 

Article V

COMPENSATION

17

 

 

 

Section 5.1

Compensation

17

 

 

 

Section 5.2

Taxes

18

 

 

 

Article VI

PAYMENT TERMS

19

 

 

 

Section 6.1

Invoicing

19

 

 

 

Section 6.2

Interest

20

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Article VII

INTELLECTUAL PROPERTY AND DATA

20

 

 

 

Section 7.1

Ownership of Intellectual Property and Data

20

 

 

 

Section 7.2

License Grants

21

 

 

 

Article VIII

INDEMNIFICATION; LIMITATIONS OF LIABILITY; DISCLAIMERS

21

 

 

 

Section 8.1

Indemnification

21

 

 

 

Section 8.2

Procedures for Indemnification of Third Party Claims

21

 

 

 

Section 8.3

Limitations of Liability

21

 

 

 

Article IX

DISPUTE RESOLUTION

23

 

 

 

Section 9.1

Dispute Resolution

23

 

 

 

Article X

LOCAL SERVICE AGREEMENTS

23

 

 

 

Section 10.1

Local Service Agreements

23

 

 

 

Article XI

MISCELLANEOUS

23

 

 

 

Section 11.1

Counterparts; Entire Agreement; Conflicting Agreements

23

 

 

 

Section 11.2

No Construction Against Drafter

24

 

 

 

Section 11.3

Governing Law

24

 

 

 

Section 11.4

Assignability

24

 

 

 

Section 11.5

Third Party Beneficiaries

24

 

 

 

Section 11.6

Notices

24

 

 

 

Section 11.7

Severability

25

 

 

 

Section 11.8

Force Majeure

26

 

 

 

Section 11.9

Headings

26

 

 

 

Section 11.10

Waivers of Default

26

 

 

 

Section 11.11

Specific Performance

26

 

 

 

Section 11.12

Amendments

26

 

 

 

Section 11.13

Interpretation

26

 

 

 

Section 11.14

Waiver of Jury Trial

27

 

 

 

Section 11.15

Submission to Jurisdiction; Waivers

27

 

 

 

Section 11.16

No Agency

27

 

 

 

EXHIBIT A — LILLY SCHEDULED SERVICES

29

 

 

EXHIBIT B — LILLY EXCLUDED SERVICES

30

 

 

EXHIBIT C — COMPANY SCHEDULED SERVICES

31

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

EXHIBIT D — IN-FLIGHT PROJECTS AND IN-FLIGHT PROJECT COSTS

32

 

 

EXHIBIT E — PROGRAM SERVICES AND PROGRAM CHARGES

33

 

 

EXHIBIT F — SERVICE CHANGE AND PROGRAM SERVICE REQUEST FORM

34

 

 

EXHIBIT G — TSA STEPDOWN TERMINATION APPROACH

35

 

 

EXHIBIT H — CURRENCY CONVERSION RATES

36

 

iii

--------------------------------------------------------------------------------


 

TRANSITIONAL SERVICES AGREEMENT

 

This Transitional Services Agreement (this “Agreement”), dated as of September
24, 2018, is entered into by and between Eli Lilly and Company, an Indiana
corporation (“Lilly”) and Elanco Animal Health Incorporated, an Indiana
corporation (the “Company”) (each, a “Party” and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, pursuant to that certain Master Separation Agreement by and between
Lilly and the Company, dated on or about the date hereof (the “Separation
Agreement”), and the Ancillary Agreements, Lilly has transferred the Animal
Health Business to the Company in contemplation of the Separation and IPO;

 

WHEREAS, in order to provide for an orderly transition from the Animal Health
Business operating as a division of Lilly to operating as a standalone
publicly-traded company, Lilly and the Company have agreed to enter into this
Agreement, pursuant to which Lilly or a member of the Lilly Group will continue
to provide certain services to the Company Group, and the Company or a member of
the Company Group will continue to provide certain services to the Lilly Group,
as applicable.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
signatories covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                                             Definitions. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Separation Agreement.  The following
terms used herein have the following meanings:

 

“Aggregate Scheduled Service Margin” means an aggregate dollar amount of
annualized discrepancy mutually agreed upon by the Parties.

 

“Approval” shall have the meaning set forth in Section 2.10.

 

“Approved Service Change” shall have the meaning set forth in Section 2.8(c).

 

“BAU Services” shall have the meaning set forth in Section 2.4.

 

“BAU Service Costs” means the Company Group’s proportionate share of the Costs
incurred by the Lilly Group after the Effective Date in connection with the
Lilly Group’s provision of the relevant BAU Services.

 

“Breaching Party” shall have the meaning set forth in Section 4.2(b).

 

“Change of Control” means any (a) change in the ownership of a Party such that a
third party acquires, directly or indirectly, more than fifty percent (50%) of
the voting capital stock of such Party in one or more related transactions or
(b) acquisition by a third party of the right to

 

--------------------------------------------------------------------------------


 

direct management or operations of such Party whether through ownership or
securities or otherwise.

 

“Charge Commencement Date” means October 1, 2018.

 

“Company Services” shall have the meaning set forth in Section 2.1(b).

 

“Compliance Service Change” shall have the meaning set forth in Section 2.8(d).

 

“Confidential Information” means, with respect to a Party, all confidential and
proprietary information of such Party, any member of its Group or its or their
Representatives that is provided to the other Party, any member of such other
Party’s Group or its or their Representatives pursuant to this Agreement;
provided that Confidential Information shall not include information that (i) is
or becomes part of the public domain through no breach of this Agreement by the
recipient Party or any member of its Group or its or their respective
Representatives; (ii) was independently developed following the Effective Date
by employees or agents of the recipient Party, any member of its Group or its or
their respective Representatives who have not accessed or otherwise received the
applicable information; provided that such independent development can be
demonstrated by competent, contemporaneous written records of the recipient
Party or any member of its Group; or (iii) becomes available to the recipient
Party or any member of its Group following the Effective Date on a
non-confidential basis from a third party who is not known by such Party or
member of such Party’s Group to be bound directly or indirectly by a
confidentiality agreement or other contractual, legal or fiduciary obligation of
confidentiality to the disclosing Party of any member of the disclosing Party’s
Group.

 

“Costs” means Internal Costs and Third-Party Costs, collectively.

 

“Effective Date” shall have the meaning set forth for such term in the
Separation Agreement.

 

“EU VAT Directive” shall mean Council Directive 2006/112/EC.

 

“Exit Plan” shall have the meaning set forth in Section 2.11.

 

“In-Flight Projects” shall have the meaning set forth in Section 2.3.

 

“In-Flight Project Costs” shall have the meaning set forth in Section 2.3.

 

“Internal Costs” means, collectively, all:  (a) internal resource rates (as
determined by the Service Provider) for employees of the Service Provider or a
member of the Service Provider’s Group in the provision of the Services and;
(b) all other overhead costs and other relevant indirect costs attributable to
the performance of the Services (including any travel expenses).

 

“Lilly Excluded Services” shall have the meaning set forth in Section 2.1(a).

 

“Lilly Managed Control or Process” shall have the meaning set forth in
Section 2.14.

 

2

--------------------------------------------------------------------------------


 

“Lilly Services” shall have the meaning set forth in Section 2.1(a).

 

“Lilly Service Addition” shall have the meaning set forth in Section 2.6(b).

 

“Local Service Agreement” shall have the meaning set forth in Section 10.1.

 

“Local Service Lead” shall have the meaning set forth in Section 2.7.

 

“Losses” means any and all damages, losses, deficiencies, Liabilities (as
defined in the Separation Agreement), penalties, judgments, settlements,
payments, fines, charges, interest, costs and expenses, whether or not resulting
from third party claims, including the costs and expenses of any and all Actions
and demands, assessments, judgments, settlements and compromises relating
thereto and the costs and expenses of attorneys’, accountants’, consultants’ and
other professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder.

 

“Non-Breaching Party” shall have the meaning set forth in Section 4.2(b).

 

“Omitted Service” shall have the meaning set forth in Section 2.1(c).

 

“Prime Rate” means the rate last quoted as of the time of determination by The
Wall Street Journal as the “Prime Rate” in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate as of such
time, or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Lilly) or any similar release by the Federal Reserve
Board (as determined by Lilly).

 

“Program Charges” means the charges for Program Services, as calculated in
accordance with Exhibit E.

 

“Program Services” means the services identified in Exhibit E.

 

“Representatives” means, when used with respect to any Party, such Party’s
directors, officers, employees, agents, accountants, attorneys, consultants and
other advisors and representatives.

 

“Retained Business” shall have the meaning set forth in Section 2.1(b).

 

“Scheduled Fees” shall have the meaning set forth in Section 5.1(a).

 

“Scheduled Services” means the Lilly Scheduled Services as set forth on
Exhibit A, the Company Services set forth on Exhibit C, or both of them, as the
context requires.

 

“Scheduled Service Margin” means a dollar amount of annualized discrepancy
mutually agreed upon by the Parties.

 

“Service Change” shall have the meaning set forth in Section 2.8(b).

 

3

--------------------------------------------------------------------------------


 

“Service Exit Costs” means any Costs reasonably incurred by the Service Provider
in planning and executing the migration of Services to the Service Recipient or
a third party service provider or the termination or completion of Services,
including joint migration planning, data extraction, final data migration, and
de-commissioning or removal of any Lilly Service Addition, as applicable.  For
the avoidance of doubt, any severance payments incurred by the Service Provider
with respect to its employees shall not be considered Service Exit Costs.

 

“Service Fee” shall have the meaning set forth in Section 5.1(a).

 

“Service Noncompliance” shall mean the Service Provider’s failure to provide the
Services in the manner set forth in Section 2.2(a) after receipt of written
notice from the Service Recipient specifying the details of such noncompliance
and the Service Provider’s failure to cure such noncompliance as soon as
reasonably practicable but not later than thirty (30) calendar days after the
Service Provider’s receipt of such notice; provided, that notwithstanding the
foregoing, a Service Noncompliance shall not be deemed to occur if and to the
extent the Service Provider is not able to provide the Services as a result of: 
(a) acts, omissions or contingencies not under its control; or (b) the Service
Provider’s performance being excused under Section 2.15.

 

“Service Period” shall have the meaning set forth in Section 4.1(b).

 

“Service Provider” means:  (a) in respect of Lilly Services, Lilly or the
applicable member of the Lilly Group; and (b) in respect of Company Services,
the Company or the applicable member of the Company Group.

 

“Service Recipient” means:  (a) in respect of Lilly Services, the Company or the
applicable member of the Company Group; and (b) in respect of Company Services,
Lilly or the applicable member of the Lilly Group.

 

“Service Recipient Change” shall have the meaning set forth in Section 2.8(e).

 

“Services” means Lilly Services (including Lilly Scheduled Services, In-Flight
Projects, Program Services and BAU Services), Company Services, or both of them,
as the context requires.

 

“Set-Up Costs” means any Costs incurred by the Service Provider after the
Effective Date in connection with preparation activities reasonably required to
make Services available to the Service Recipient.

 

“Term” shall have the meaning set forth in Section 4.1(a).

 

“Third Party Claim” shall have the meaning set forth in Section 8.1.

 

“Third-Party Costs” means all payments by the Service Provider to third parties,
other third-party costs or fees, and any other out-of-pocket expenses of the
Service Provider reasonably determined to be attributable to the provision of
the Services.

 

“Third Party Recipient” shall have the meaning set forth in Section 2.8(e).

 

4

--------------------------------------------------------------------------------


 

“TSA Executive” shall have the meaning set forth in Section 2.7.

 

“TSA Manager” shall have the meaning set forth in Section 2.7.

 

“VAT” means:  (a) any tax imposed in compliance with the EU VAT Directive; and
(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, the tax referred
to in the foregoing clause (a), or imposed elsewhere.

 

ARTICLE II

 

SERVICES; STANDARD OF PERFORMANCE

 

SECTION 2.1                                             Services.

 

(a)                                 Subject to the terms and conditions of this
Agreement, Lilly shall use reasonable efforts to provide, or cause a member of
the Lilly Group to provide, to Company and the applicable members of the Company
Group (i) the services identified in Exhibit A, as such Exhibit A may from time
to time be supplemented or modified in accordance with the provisions of this
Agreement, and (ii) all services historically attendant to the provision of such
identified services in (i) to the Animal Health Business by Lilly in the
ordinary course in the twelve (12) months preceding the Effective Date ((i) and
(ii) the “Lilly Scheduled Services”), along with the BAU Services, Program
Services (if approved in accordance with Section 2.5) and In-Flight Projects
(identified in Exhibit D) (such BAU Services, Program Services and In-Flight
Projects collectively with the Lilly Scheduled Services, the “Lilly Services”). 
It is understood that the Lilly Services do not include, and Lilly will not be
obligated hereunder to perform or provide to Company or any members of the
Company Group, any services not described herein or expressly set forth in
Exhibit A, including, but not limited to, those services set forth in Exhibit B
(the “Lilly Excluded Services”).  The provision to the Company or any member of
the Company Group of the Lilly Excluded Services shall be discontinued on the
Effective Date.

 

(b)                                 Subject to the terms and conditions of this
Agreement, Company shall use reasonable efforts to provide, or cause a member of
the Company Group to provide, to Lilly and the Lilly Group (i) the services
identified in Exhibit C, as such Exhibit C may from time to time be supplemented
or modified in accordance with the provisions of this Agreement, and (ii) all
services historically attendant to the provision of such identified services in
(i) to any businesses of Lilly other than the Animal Health Business (the
“Retained Business”) in the ordinary course in the twelve (12) months preceding
the Effective Date ((i) and (ii) the “Company Services”).  It is understood that
the Company Services do not include, and the Company will not be obligated
hereunder to perform or provide to Lilly or any member of the Lilly Group, any
services not described herein or expressly set forth in Exhibit C.  The
provision to Lilly or any member of the Lilly Group of any such services shall
be discontinued on the Effective Date.

 

(c)                                  The Service Recipient may, during the five
(5) month period following the Effective Date, request that the Service Provider
provide any service (excluding Program Services, requests for which shall be
governed by Section 2.5) that:  (i) is not a Scheduled Service set forth in
Exhibit A or Exhibit C (as applicable) or an In-Flight Project in Exhibit D;

 

5

--------------------------------------------------------------------------------


 

(ii) was provided to the Animal Health Business or the Retained Business, as
applicable, in the twelve (12) month period preceding the Effective Date;
(iii) the Service Recipient believes is necessary to ensure the continuity of
the Animal Health Business or the Retained Business, as applicable; and (iv) is
not a Lilly Excluded Service set forth in Exhibit B (each such service an
“Omitted Service”) by providing such request in writing to the Service
Provider.  The Service Provider shall have the right, in its sole discretion, to
determine whether any Omitted Service request should be approved.  If the
Service Provider does approve any such request, the Parties shall, as promptly
as reasonably practicable, negotiate in good faith with respect to the scope and
duration of such Omitted Service and any other terms as reasonably required, and
upon reaching agreement in that negotiation, the Parties shall amend Exhibit A,
 Exhibit C or Exhibit D to include the Omitted Service and the Omitted Service
shall be deemed included in the definition of Lilly Services or Company
Services, as applicable, from and after the date of such amendment. Unless
otherwise expressly agreed by the Parties, the Service Fees for any Omitted
Services shall be in accordance with the pricing principle set forth in
Section 5.1.

 

SECTION 2.2                                             Standard and Manner of
Performance.

 

(a)                                 Except as otherwise provided herein or set
forth on Exhibit A, Exhibit C or Exhibit D, the Service Provider shall use
reasonable efforts to provide:  (i) the Services in accordance with applicable
Law, at standards of performance and with the degree of care and skill
substantially consistent with the standards of performance and degree of care
and skill used to provide the Services to the Animal Health Business or the
Retained Business, as applicable, in the twelve (12) months preceding the
Effective Date; and (ii) the Program Services in accordance with applicable Law,
at standards of performance and with a degree of care and skill substantially
consistent with the standards of performance and degree of care and skill used
to provide similar services to the Retained Business in the twelve (12) months
preceding the Effective Date.

 

(b)                                 The Service Provider shall have the right to
perform its obligations under this Agreement through one or more of its
Subsidiaries, and each of the foregoing may hire third party service providers
to perform any of the Service Provider’s obligations hereunder, including to
provide all or part of any Service hereunder; provided, however, that the
Service Provider shall in all cases retain responsibility for the provision to
the Service Recipient of the Services in accordance with this Agreement.

 

(c)                                  As between the Parties, except as otherwise
agreed by the Parties in writing, the Service Provider shall have sole
discretion and authority with respect to designating, employing, assigning,
compensating and discharging personnel and third party service providers in
connection with performance of the Services.  All such personnel and third party
service providers so assigned to perform the Services shall be appropriately
skilled and qualified to do so as reasonably determined by the Service Provider.

 

(d)                                 Notwithstanding anything to the contrary
herein, but subject to the Service Provider’s obligations to provide Services
under this Agreement, the Service Provider shall not be required to expand or
modify any facilities, incur any capital expenditures, acquire any additional
equipment or software, or retain any specific personnel or third party service
providers in connection with its obligation to provide Services hereunder.

 

(e)                                  The Parties hereby acknowledge and agree
that in the course of providing Services in accordance with the terms of this
Agreement, the Service Provider may make certain errors or mistakes, which such
errors or mistakes are made in the ordinary course of business, are not in
violation of the standard of performance required under Section 2.2(a) and are
not the result of any gross negligence or willful misconduct by the Service
Provider.  The Parties hereby further acknowledge and agree that the Service
Provider shall not have any liability (including to the Service Recipient) in
connection with this Agreement whether in contract, tort (including negligence)
or otherwise for costs suffered or incurred by the Service Recipient as a result
of such errors or mistakes, and in addition, any costs suffered or incurred by
the Service Provider as a result of such errors or mistakes shall be reimbursed
by the Service Recipient to the Service Provider in accordance with
Section 5.1(a) as a Service Fee.

 

6

--------------------------------------------------------------------------------

 

SECTION 2.3                                             In-Flight Projects. 
Company shall, and shall procure that its Subsidiaries shall, participate in the
projects set forth in Exhibit D (the “In-Flight Projects”).  Company shall pay
Lilly a proportionate share of the Costs incurred by the Lilly Group in
implementing the In-Flight Projects, as set forth in Exhibit D (the “In-Flight
Project Costs”) in accordance with Section 5.1.

 

SECTION 2.4                                             Business As Usual
Services.  As set forth in Section 2.1(a), Lilly or a member of the Lilly Group
shall, as part of the provision of the Lilly Services, provide the services
ordinarily carried out by the Lilly Group as business as usual activities and
such other measures undertaken by the Lilly Group that are implemented across a
material proportion of the Retained Business for the benefit of the Lilly Group
and which are required to be provided in connection with the provision of the
Lilly Services (the “BAU Services”).  Company shall pay Lilly BAU Service Costs
in accordance with Section 5.1.

 

SECTION 2.5                                             Program Services.  To
the extent that Company desires to receive (or desires that a member of the
Company Group receive) a Program Service, it shall submit a written request to
Lilly for the provision of such Program Service in the form set forth in
Exhibit F.  Any such Program Service shall only be provided upon written consent
of Lilly and shall be charged as a Program Charge in accordance with Exhibit E
or as otherwise agreed upon by the Parties. Company shall pay Lilly Program
Charges in accordance with Section 5.1.

 

SECTION 2.6                                             Protection of Lilly
Information.

 

(a)                                 In providing Lilly Services to the Company
Group, Lilly or the applicable member of the Lilly Group shall have the right to
implement reasonable services, processes and business activities under which
there will be no greater material risk or disruption to the relevant Service
Provider than would exist in the absence of the provision of such Lilly
Services.

 

(b)                                 If, in connection with the provision of any
Lilly Service under this Agreement, Lilly or the applicable member of the Lilly
Group needs to implement any modifications or enhancements, including
information technology connections, firewalls or the like (“Lilly Service
Additions”) prior to the provision of any such Lilly Service and specifically in
connection with the provision of any such Lilly Service and that would otherwise
not need to be implemented in the absence of the provision of such Lilly
Service, Lilly shall provide the Company with written notice of such Lilly
Service Addition and the Costs of such implementation ninety (90) calendar days
prior to the implementation of such Lilly Service Addition.  The Company shall
have thirty (30) calendar days from the date of receipt of such notice to
provide Lilly with written confirmation as to whether it desires for such Lilly
Service Addition to be implemented.  If the Company does not timely provide such
confirmation or otherwise confirms that it does not desire such Lilly Service
Addition to be implemented, Lilly shall not implement such Lilly Service
Addition and shall thereafter have no obligation to provide the relevant Lilly
Service under this Agreement.  If the Company does timely provide such
confirmation that it desires such Lilly Service Addition to be implemented, the
Costs of implementing such measures shall be borne by Company and incorporated
into the relevant Service Fee.

 

7

--------------------------------------------------------------------------------


 

SECTION 2.7                                             Governance.  Each Party
shall designate:  (a) a local representative with overall responsibility for
managing day-to-day service and dealing with operational matters at a local
level with respect to each of the local jurisdictions in which Services shall be
provided (each, a “Local Service Lead”); (b) global function leads for each
functional category of Services (each, a “Global Function Lead”); and (c) one
(1) individual to be the primary liaison between the Parties for the provision
of and the transfer of responsibility for the Services (each, a “TSA Manager”). 
A Party may replace any of its Local Service Leads, Global Function Leads or TSA
Manager at any time upon written notice to the other Party.  The Parties agree
that any issues arising under this Agreement (including in relation to a
particular Service) will be raised first between the Local Service Leads
responsible for the local jurisdiction of the relevant Service and then to the
Global Function Leads responsible for the relevant Service function before being
referred to the TSA Managers.  All of the Local Service Leads and Global
Function Leads, under the direction of the TSA Managers, shall meet regularly in
person, telephonically, or as they otherwise agree, at regular intervals agreed
by the TSA Managers during the Term, to discuss any issues arising under this
Agreement that have not been resolved by the Local Service Leads and Global
Function Leads and the need for any modifications or additions to this
Agreement.  Each Party shall designate a senior executive to supervise the
activity of the relevant TSA Managers (the “TSA Executive”).  The TSA Executives
shall meet at least quarterly during the Term in person, telephonically or as
they otherwise agree, to review delivery of Services and resolve disputes (in
accordance with Article IX) and perform such other activities as the TSA
Executives may agree.

 

SECTION 2.8                                             Service Changes.

 

(a)                                 Subject to Section 2.8(b) and
Section 2.8(c) (as applicable), the Service Provider shall be required to
provide the Services only for the benefit of the Service Recipient, and if any
Service was provided by the Service Provider to the Animal Health Business or
the Retained Business, as applicable, only of the same scope, and only for the
same volume of Services (plus any organic internal growth in such volume that is
reasonably expected as of the Effective Date), and only to the same locations,
that such Services were provided by the Service Provider to the Animal Health
Business or the Retained Business, as applicable, in the ordinary course as of
the Effective Date.

 

(b)                                 To the extent that Service Recipient desires
a change to the scope or volume of a Scheduled Service from the scope or volume
at which such Scheduled Service was provided by the Service Provider to the
Animal Health Business or the Retained Business, as applicable, in the ordinary
course as of the Effective Date (a “Service Change”), it shall submit such a
written request for such Service Change to the Service Provider in the form set
forth in Exhibit F.  Any Service Change shall only be implemented upon written
consent of the Service Provider, to be granted in its sole discretion; such
consent will include, if applicable, a good faith agreement in writing by both
Parties of the increase or decrease in Service Fees as a result of such Service
Change. All Costs incurred by Service Provider (other than those already
included in any changed Service Fees) in providing such changed scope or volume
of Scheduled Services shall be borne by the Service Recipient.

 

(c)                                  To the extent that Service Recipient
desires to change the location to which:  (i) any Scheduled Service is provided
from the location to which such Scheduled Service

 

8

--------------------------------------------------------------------------------


 

was provided by the Service Provider to the Animal Health Business or the
Retained Business, as applicable, in the ordinary course as of the Effective
Date; or (ii) any In-Flight Project, BAU Service or Program Service is initially
provided (each of (i) and (ii) an “Approved Service Change”), it shall submit
written notice of such Approved Service Change to Service Provider, and the
Parties will work together in good faith to implement such Approved Service
Change, including agreeing in good faith in writing as to the increase or
decrease in Service Fees as a result of such Approved Service Change. All Costs
incurred by Service Provider (other than those already included in any changed
Service Fees) in providing such relocation of Services shall be borne by the
Service Recipient.

 

(d)                                 To the extent that the Service Recipient
believes in good faith that a change to the term or scope of a Service or the
relocation of a Service is required to remain in compliance with applicable Law
(a “Compliance Service Change”), it shall submit a written request for such
Compliance Service Change to the Service Provider in the form set forth in
Exhibit F.  If the Service Provider agrees that such Compliance Service Change
is so required, the Parties will work together in good faith to implement such
Compliance Service Change, including agreeing in good faith in writing as to the
increase or decrease in Service Fees as a result of such Compliance Service
Change.  If the Service Provider does not agree that such Compliance Service
Change is so required and the Service Recipient still desires such Compliance
Service Change, the Service Recipient shall provide the Service Provider with a
good faith written opinion from a relevant subject matter expert which confirms
that such Compliance Service Change is so required.  After the Service Provider
has had opportunity to review such opinion and engage, as necessary, with the
subject matter expert, such Compliance Service Change shall only be implemented
upon written consent of the Service Provider, to be granted in its sole
discretion; such consent will include, if applicable, a good faith agreement in
writing by both Parties of the increase or decrease in Service Fees as a result
of such Compliance Service Change.  All Costs incurred by the Service Provider
(other than those already included in any changed Service Fees) in providing any
changed scope or volume or relocation of Services shall be borne by the Service
Recipient.

 

(e)                                  To the extent that a Service Recipient
desires to pass through its receipt of a Service to a third party (“Third Party
Recipient”) in connection with a sale or divestiture of a business, product or
asset to such Third Party Recipient (whether by sale, license or otherwise) (a
“Service Recipient Change”), it shall submit a written request for such Service
Recipient Change to the Service Provider in the form set forth in Exhibit F. 
Any Service Recipient Change shall only be allowed upon written consent of the
Service Provider, to be granted in its sole discretion; with the understanding
that the Service Provider anticipates that any such consent would only be
granted on condition that the Service Recipient enters into a written agreement
(such agreement to be approved in advance by the Service Provider) with the
Third Party Recipient whereby such Third Party Recipient agrees to be bound by
terms and conditions that are no less restrictive than those set forth in this
Agreement.  The Service Recipient shall continue to be fully liable to the
Service Provider (including for the payment of all Service Fees related to the
relevant Service being passed through to the Third Party Recipient) and, as
between the Parties, to all other Persons, for the failure of any Third Party
Recipient to comply with such written agreement to the same extent that the
Service Recipient would have been had the Service Recipient failed to comply
with this Agreement.  Any such written agreement shall automatically terminate
upon the termination of this Agreement or the relevant Service that is being
passed through to such

 

9

--------------------------------------------------------------------------------


 

Third Party Recipient.  The Service Provider’s consent of any Service Recipient
Change shall also be conditioned upon a ten percent (10%) surcharge on the
relevant Service Fees.  All Costs incurred by the Service Provider (other than
those already included in any changed Service Fees) in allowing the Service
Recipient’s pass-through of any Service to a Third Party Recipient (including
the implementation of any new services or protections that are required by the
Third Party Provider) shall be borne by the Service Recipient.

 

SECTION 2.9                                             Changes to the Manner of
Performance.  The Service Provider may make changes from time to time in the
manner of performing the Services if it is making similar changes in performing
services for itself or its Subsidiaries; provided that the Service Provider:
(a) may not terminate any Service, except pursuant to Article IV; and (b) will
use reasonable efforts to provide the Service Recipient with at least ninety
(90) calendar days’ prior written notice of any such changes that are material
to the Service Recipient’s operation of its business.  Nothing in this Agreement
shall require the Service Provider to provide Services at a level that is
greater than the level at which the Service Provider is then providing
comparable services to itself or its Subsidiaries; provided, however, that if
the Service Provider ceases to provide such a comparable service to itself or
its Subsidiaries, then the Service Provider shall, until expiration or
termination in accordance with Article IV, continue to provide such Services to
the Service Recipient at the same level at which such Services are then being
provided to the Service Recipient.

 

SECTION 2.10                                      Third Party Terms and
Conditions; Consents.  Each Service Recipient hereby acknowledges and agrees
that the Services provided by the Service Provider through third party service
providers or using third party assets, including Intellectual Property, are
subject to the terms and conditions of any applicable agreements with such third
parties.  Additionally, all Service Recipients shall cooperate with and assist
each relevant Service Provider in obtaining any consent, authorization, order or
approval of, or any exemption by, any third party (each an “Approval”) required
to be obtained by the Service Provider (or its Subsidiaries) or made by third
party service providers for the performance of the Service Provider’s
obligations under this Agreement, including any Approval, the need for which may
arise as the result of the Company no longer qualifying as a Subsidiary or
Affiliate of Lilly from and after the Distribution or Other Disposition. 
Notwithstanding the foregoing, (a) neither Party shall be obligated to incur any
cost to obtain any such Approval, except that if any monies must be expended to
pay for an Approval, or for the assignment of or for the purchase of any
Intellectual Property or other assets to provide the Services to the Service
Recipient, such costs shall be borne by the Service Recipient; (b) in no event
shall the Service Recipient communicate directly with any relevant third party
with respect to any Approval without the Service Provider’s written consent; and
(c) with respect to any Service identified as a “Real Estate” Scheduled Service
in Exhibit A or Exhibit C (as applicable), the Service Provider shall seek any
relevant Approvals only to the extent such Service Provider, in good faith,
deems such course of action to be advisable, taking into consideration certain
business factors, including the relevant Service Period and the potential
difficulty or consequence of requesting such Approvals.  If the Service Provider
is unable to obtain any Approvals required hereunder, the Parties shall use
commercially reasonable efforts to: (i) negotiate in good faith reasonable
modifications of the Services, if practicable, such that such Approvals are not
required; and (ii) implement any such modifications. The Service Provider will
not be in breach of this Agreement as a result of any non-performance of, or
other effect upon, any applicable Services as a result of any failure to obtain
any Approvals, so long as it has otherwise complied with this Section 2.10.

 

SECTION 2.11                                      Transitional Nature of
Services; Exit Plan and Assistance.  The Parties hereto acknowledge the
transitional nature of the Services.  Accordingly, as promptly as

 

10

--------------------------------------------------------------------------------


 

practicable following the execution of this Agreement, each Party agrees to use
its reasonable best efforts to make a transition of each Service to its own
internal organization or to obtain alternate third party sources to provide the
Services.  In connection therewith, each Party shall comply with all provisions
of the detailed written exit plan which sets forth how all members of such
Party’s Group will transition from each of the Scheduled Services provided to
such Party hereunder in a timely and efficient manner without material risk or
disruption to either Company or Lilly and no later than the expiration of the
relevant Service Period for each such Scheduled Service (each, an “Exit Plan”). 
Each Party’s Exit Plan for each Scheduled Service it receives hereunder shall be
provided to the other Party no later than October 31, 2018, for any Scheduled
Service scheduled to be terminated (in whole or in part) in calendar year 2019.
For any Scheduled Service scheduled to be terminated (in whole or in part) on or
after January 1, 2020, the Party receiving Services shall provide a preliminary
Exit Plan to the other Party no later than March 31, 2019 (which contains, at a
minimum, such Party’s good faith estimate of the exit or termination date for
such Scheduled Service) and a final and binding Exit Plan no later than June 30,
2019 (which contains an exit or termination date that is substantially the same
as the exit or termination date provided for such Scheduled Service in the
preliminary Exit Plan).  Each Exit Plan shall be subject to the other Party’s
written approval, which shall not be unreasonably withheld or delayed.  Each
Party shall, at the other Party’s sole cost and expense, provide the other Party
with assistance reasonably necessary to transition the Scheduled Services in
accordance with the Exit Plan; provided that each Party shall only be obligated
to provide such assistance that is set forth in the Exit Plan.  The specific
services and timing in connection with such assistance shall be as mutually
agreed to by the Parties.  Any Costs incurred by each Party in connection with
providing such assistance shall be a Service Exit Cost and shall be paid by the
other Party in accordance with Section 5.1.  For clarity, notwithstanding the
foregoing, neither Party shall be obligated to provide any services that either:
(a) such Party cannot provide using its then-current ordinary course resources
and capabilities, giving due consideration to other obligations; or (b) the
other Party is reasonably able to provide to itself or that are reasonably
obtainable from third party service providers.  The foregoing assistance is
deemed a “Service” for purposes of this Agreement.

 

SECTION 2.12                                      Cooperation.

 

(a)                                 The Service Recipient agrees that it shall
timely provide to the Service Provider, at no cost to the Service Provider,
access to such personnel, facilities, assets and information, books and records
of the Service Recipient, and provide timely decisions, approvals and
acceptances, in each case as may be reasonably necessary to enable the Service
Provider to perform its obligations under this Agreement in a timely and
efficient manner.

 

(b)                                 Without limiting the foregoing in this
Section 2.12, each Party shall use commercially reasonable efforts to cooperate
with the other Party in all matters relating to the provision and receipt of the
Services and to minimize the expense, distraction and disturbance to each Party,
and shall perform all obligations hereunder timely and in good faith and in
accordance with principles of fair dealing.  Such cooperation shall include:
(i) the execution and delivery of such further instruments or documents as may
be reasonably requested by the other Party to enable the full performance of
each Party’s obligations hereunder; and (ii) notification of the other Party in
advance of any changes to a Party’s operating environment or personnel, and
working with the other Party to minimize the effect of such changes.

 

11

--------------------------------------------------------------------------------


 

SECTION 2.13                                      Compliance.

 

(a)                                 The Services provided hereunder may be
provided to all members of the Company Group or the Lilly Group, as applicable,
and the receipt of the Services may involve the Company Group’s or the Lilly
Group’s, as applicable, third party service providers, subcontractors and
consultants.  Each Party shall be responsible for its Subsidiaries’, and its and
their third party service providers’, subcontractors’ and consultants’,
compliance with the terms and conditions of this Agreement.

 

(b)                                 Each Party acknowledges and agrees that the
other Party shall not be required to provide any Service to the extent that the
provision of such Service would require any member of the Lilly Group or the
Company Group, as applicable, or any of their respective directors, officers,
employees or agents to violate:  (i) any applicable Laws (including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010); or (ii) any
internal policies or procedures.  Each Party shall at all times comply with all
applicable Laws in connection with the provision and receipt of Services.

 

(c)                                  Unless otherwise agreed by the Parties in
writing, each Party shall and shall cause each member of the Company Group or
the Lilly Group, as applicable, receiving Services hereunder to follow the
policies, procedures, regulations and/or good industry practice (e.g., in
accordance with ISO 27001, ISO 27017, ISO 27018, or industry best standards)
with respect to the Services followed by the Service Provider, including those
in effect immediately prior to the Effective Date and any changes thereto
required due to changes in applicable Law (or changes in the interpretation or
enforcement of applicable Law) or due to the Transactions following the
Effective Date.  Without limiting the foregoing, in connection with Services
related to reimbursement of personnel time or expenses, each Party agrees that
it shall audit and monitor such reimbursements for improper activity.  Without
limiting the foregoing, the Service Recipient shall comply with all Service
Provider policies, procedures, regulations, and good industry practice (e.g., in
accordance with ISO 27001, ISO 27017, ISO 27018, or industry best standards)
relating to the continuity of business, including information technology and
security requirements and information protection reasonably requested by Service
Provider.  Each Party shall comply with and shall cause each member of the
Company Group or the Lilly Group, as applicable, to comply at all times with all
applicable Laws in connection with the Services and the operation of the Animal
Health Business or the Retained Business, as applicable, from and after the
Effective Date.  Any costs or expenses associated with any compliance-related
audit of a Party or any member of the Company Group or the Lilly Group, as
applicable, shall be borne by such audited Party if any material non-compliance
is found, and borne by such auditing Party if the audited Party is found to be
materially compliant.

 

SECTION 2.14                                      Internal Audits of Lilly
Managed Controls and Processes.  The Parties acknowledge and agree that Lilly
will, in the ordinary course of its business, conduct audits and testing of
certain controls, processes and procedures that relate to the Lilly Services
provided to Company under this Agreement (a “Lilly Managed Control or
Process”).  Lilly agrees that as soon as reasonably practicable following the
completion of such audit and testing, Lilly will provide Company with reasonable
access to the audit or controls testing documentation for any such Lilly Managed
Control or Process that is material to the Company’s business.  Notwithstanding
the foregoing, Lilly’s responsibility shall be limited to providing reasonable

 

12

--------------------------------------------------------------------------------


 

access to audit or controls testing documentation it creates in the ordinary
course of its business and Lilly shall have no responsibility to conduct any
particular audit or testing, create any specific documentation or to provide any
interpretation of testing results, determination of the level of any potential
deficiencies, risk assessments or materiality determinations (and, for clarity,
the use of any such information provided by Lilly is solely Company’s
responsibility, without limiting the last sentence of this Section 2.14).  To
the extent required by Company in connection with its auditing requirements,
Company shall have the right to perform or have Lilly perform, in each case at
Lilly’s option and upon reasonable written notice, an audit and testing of any
Lilly Managed Control or Process.  If Lilly agrees that Company may perform such
audit and testing then, upon reasonable written notice to Lilly, Lilly shall
permit Company representatives access during reasonable business hours and such
audit may include reasonable testing procedures to cover key financial and
information technology controls within Lilly Managed Controls or Processes,
provided that, if any such audit or testing could provide or result in Company
having access to any sensitive Information (as defined in the Separation
Agreement) of Lilly (including CFR, tax and transfer pricing information), Lilly
may request that Company appoint an independent third party audit firm
reasonably acceptable to Lilly to conduct such audit and testing.  All costs of
any such audits, including the costs of a third party audit firm, shall be borne
by Company.  Within thirty (30) calendar days of completing such audit, Company
shall submit a report to Lilly with its findings.  Any information obtained or
observed by Company during an audit shall be subject to the confidentiality
obligations set forth in Article III of this Agreement.  For clarity, unless the
remediation or modification is necessitated by a change or discontinuation in
Lilly Service or other action by Lilly, Lilly shall have no responsibility to
conduct any remediation or modification of any Lilly Managed Control or Process
unless otherwise agreed to by Lilly in advance in writing in each instance, and,
if any such remediation or modification (to the extent so agreed by Lilly) is
primarily for the benefit of Company, Company shall reimburse any Costs incurred
by Lilly or a member of the Lilly Group in connection therewith.

 

SECTION 2.15                                      Dependencies.

 

(a)                                 To assist the Service Provider in performing
the Services, each Service Recipient shall use reasonable efforts to satisfy any
dependencies identified by the Service Provider to such Service Recipient that
are applicable to the Service Provider’s performance of such dependent Services.

 

(b)                                 The Service Provider shall not be liable to
the Service Recipient for any failure to perform a Service, in whole or in part,
to the extent that:

 

(i)                                     such failure has been caused by the
Service Recipient’s failure to satisfy a dependency identified to the Service
Recipient; or

 

(ii)                                  the Service Recipient’s gross negligence
or willful misconduct has otherwise caused or contributed to such failure.

 

(c)                                  If the Service Provider’s performance of
its obligations under this Agreement is excused under Section 2.15(b), then the
Service Provider shall:

 

13

--------------------------------------------------------------------------------


 

(i)                                     notify the Service Recipient of the
Service Recipient’s failure to satisfy the dependency, or such other instance of
gross negligence or willful misconduct, promptly after it becomes aware of them;

 

(ii)                                  continue to perform those of its
obligations under this Agreement that are not prevented by the Service
Recipient’s failure to satisfy the dependency or such other relevant instance of
gross negligence or willful misconduct; and

 

(iii)                               no longer be obligated to provide such
excused Service, in whole or in part, as applicable, during the period in which
the relevant dependency(ies) are not satisfied in accordance with
Section 2.15(a) or the Service Recipient’s gross negligence or willful
misconduct continues.

 

(d)                                 The Service Provider may, in providing
Services, rely on the provision of instructions, data and information to it by
the Service Recipient. The Service Provider shall not have any liability to the
Service Recipient in connection with this Agreement whether in contract, tort
(including negligence) or otherwise for Costs suffered or incurred by either
Party as a result of:  (i) the inaccuracy, insufficiency or incompleteness of
the instructions, data or information provided by the Service Recipient; or
(ii) the Service Provider’s fulfillment of any Service Recipient request in
connection with this Agreement.

 

ARTICLE III

 

CONFIDENTIALITY

 

SECTION 3.1                                             Confidentiality.

 

(a)                                 Each Party shall (and shall cause its
Subsidiaries to) keep confidential any Confidential Information of the other
Party or its Subsidiaries disclosed in connection with this Agreement, except as
expressly agreed upon in writing by the other Party.

 

(b)                                 The confidentiality obligations in
Section 3.1(a) shall not apply to information which any Party or Subsidiary can
demonstrate is required to be disclosed by applicable Law or the rules of any
stock exchange or any Governmental Authority provided that in this event the
Party which is obliged to disclose shall to the extent permitted by applicable
Law use its commercially reasonable efforts to consult with the other Party in
advance as to its form, content and timing.

 

(c)                                  Each of the Parties undertakes that it (and
its respective Subsidiaries) shall only disclose Confidential Information to its
Representatives if it is reasonably required for purposes connected with this
Agreement and only if the Representatives are informed of the confidential
nature of the Confidential Information and the confidentiality obligations
related thereto.  Each Party shall, and shall cause its Subsidiaries and its and
their Representatives not to use or permit the use of, any Confidential
Information of the other Party, except in furtherance of the exercise of such
Party’s (or its Subsidiary’s or its or their Representative’s) rights and the
performance of such Party’s (or its Subsidiary’s or its or their
Representative’s) obligations under this Agreement.

 

14

--------------------------------------------------------------------------------


 

(d)                                 If this Agreement terminates or expires,
except as and solely to the extent required to remain in compliance with
applicable Law, each Party shall (and shall cause its Subsidiaries and its and
their Representatives to) as soon as practicable on request by the other Party:

 

(i)                                     return to the other Party all written
documents and other materials relating to this Agreement (including any
Confidential Information) which the other Party (or its Subsidiaries or its or
their Representatives) has provided to it, its Subsidiaries or its or their
Representatives, or which has been provided on the other Party’s (or its
Subsidiaries’ or its or their Representatives’) behalf, without keeping any
copies of them;

 

(ii)                                  destroy all information or other documents
derived from the other Party’s or its Subsidiaries’ or its or their
Representatives’ Confidential Information; and

 

(iii)                               so far as it is practicable to do so,
expunge the other Party’s Confidential Information from any of its computers,
word processors or other devices.

 

ARTICLE IV

 

TERM; TERMINATION

 

SECTION 4.1                                             Term and Service
Periods.

 

(a)                                 This Agreement shall become effective upon
the Effective Date and expire upon the expiration or termination of the last
Service to expire or be terminated (the “Term”), unless earlier terminated in
connection with Section 4.2(b) or Section 4.2(c).

 

(b)                                 The Parties agree that, except as otherwise
provided in this Agreement, each Scheduled Service shall commence on the
Effective Date and shall terminate at the expiration of the “Service Period” set
forth in Exhibit A or Exhibit C with respect to such Scheduled Service (each a
“Service Period”), unless earlier terminated pursuant to Section 4.2.

 

(c)                                  Unless otherwise agreed by the Parties in
writing, at any time at least six (6) months prior to the expiration of the
initial Service Period for a Scheduled Service, a Party may request that the
initial Service Period for such Scheduled Service be extended, with any approval
of such request for a Service Period extension being subject to the Service
Provider’s sole discretion; provided, however, that the Service Provider shall
have no obligation whatsoever to provide any Scheduled Service beyond a period
of two (2) years after the expiration of the initial Service Period for such
Scheduled Service.  If a Party desires to request that any approved extended
Service Period be extended again, it must request such extension at least ninety
(90) days prior to the expiration of the extended Service Period, and any
approval of such request shall be subject to the Service Provider’s sole
discretion.  In the event that Service Provider approves of either of the
foregoing types of requests, the Parties shall amend Exhibit A or Exhibit C to
extend the relevant Service Period and amend the Service Fees in accordance with
Section 5.1(c), and such extended Service Period and amended Service Fees shall
be deemed applicable from and after the date of such amendment.

 

15

--------------------------------------------------------------------------------

 

SECTION 4.2                                             Termination.

 

(a)                                 The Service Recipient may, in good faith,
request termination of a Service (in whole or in part) by submitting a written
request to the Service Provider at least ninety (90) calendar days (or any
longer period that may be set forth for such Scheduled Service in Exhibit A or
Exhibit C, if applicable) prior to the date that the Service Recipient desires
such Service to terminate and cease being provided.  The Service Provider shall
have thirty (30) calendar days (after receipt of such request) to review and
provide the Service Recipient with a good faith estimate of the related Service
Exit Costs (including the Service Exit Costs described in this Section 4.2(a))
that would be incurred in connection with such termination.  The Service
Recipient shall then have thirty (30) calendar days (after receipt of such
disclosed estimated Service Exit Costs) to provide the Service Provider with
written confirmation as to whether it desires such requested termination of a
Service.  If the Company does not timely provide such confirmation or otherwise
confirms that it does not desire for such termination of a Service, the Service
shall continue to be provided.  If the Company does timely provide such
confirmation that it desires that such Service be terminated, the Service
Provider shall have thirty (30) calendar days after receipt of such confirmation
to approve such request in its sole discretion in accordance with the approach
set forth in Exhibit G.  If the Service Provider approves any such request, the
Service Recipient shall pay (in accordance with Section 5.1): (i) any Costs
incurred by the Service Provider in connection with terminating such Service and
(ii) in addition to the Costs set forth in (i), if such Service is identified as
a “Real Estate” Scheduled Service in Exhibit A or Exhibit C (as applicable), any
Service Fees the Service Recipient would have been required to pay in connection
with its receipt of such “Real Estate” Scheduled Service under the relevant full
Service Period.  Each of the foregoing in (i) and (ii) shall be treated as
Service Exit Costs.  Upon the termination of a Service, the Service Recipient
shall pay all undisputed amounts accrued for the relevant Service Fees that have
not yet been paid.  In addition, the Service Recipient shall pay all Service
Fees that it would have otherwise been required to pay for such Service for the
entire calendar month in which the relevant termination takes effect.  For the
avoidance of doubt, no Service Fees shall be charged for a terminated Service
beginning on the first (1st) day of the calendar month following the calendar
month in which such termination has taken effect.

 

(b)                                 Either Party (the “Non-Breaching Party”) may
terminate this Agreement at any time upon prior written notice to the other
Party (the “Breaching Party”) if the Breaching Party has failed (other than
pursuant to Section 11.8) to perform any of its material obligations under this
Agreement, and such failure shall have continued without cure for a period of
thirty (30) calendar days (or with respect to any failure by the Service
Recipient to make any undisputed payment as provided for under this Agreement,
five (5) Business Days) after receipt by the Breaching Party of a written notice
of such failure from the Non-Breaching Party seeking to terminate this
Agreement.  For the avoidance of doubt, each Party’s obligations under
Section 2.10 shall be deemed to be material obligations under this Agreement.

 

(c)                                  Either Party may terminate this Agreement
at any time upon prior written notice to the other Party if the other Party
undergoes a Change of Control.

 

16

--------------------------------------------------------------------------------


 

SECTION 4.3                                             Effect of Expiration and
Termination; Accrued Rights; Survival.

 

(a)                                 Expiration and termination of this
Agreement, in part or in its entirety, shall not extinguish any rights or
obligations that have accrued to the benefit of either Party prior to such
expiration or termination (as applicable), including any rights of the Service
Provider to receive payment under Section 5.1.

 

(b)                                 The following provisions of this Agreement,
together with all other provisions of this Agreement that expressly specify that
they survive, shall survive expiration or termination of this Agreement, in part
or in its entirety:  Article I, Section 2.15(b), Section 2.15(d), Article III,
Article VIII, Article IX and Article XI, and Section 4.3, Section 5.2, and
Section 7.1.  For the avoidance of doubt, Lilly shall be under no obligation to
provide any technical support for any migrated data, systems or applications
following the termination date of any Service in respect thereof except to the
extent that the need for technical support is a direct result of Lilly’s breach
of this Agreement.

 

ARTICLE V

 

COMPENSATION

 

SECTION 5.1                                             Compensation.

 

(a)                                 Beginning on the Charge Commencement Date,
the Service Recipient shall pay to the Service Provider in accordance with the
terms of this Agreement:  (i) the Set-Up Costs; (ii) the Service Exit Costs;
(iii) the In-Flight Project Costs; (iv) BAU Service Costs; (v) Program Charges
and (vi) a fee for each Scheduled Service provided to the Service Recipient
hereunder in accordance with the charges for such Scheduled Service set forth in
Exhibit A or Exhibit C ((vi) the “Scheduled Fees” and, together with (i) through
(v), the “Service Fees”).  To the extent that any Third-Party Costs are not
reflected in the Service Provider’s calculation of the Service Fees under this
Section 5.1(a), such Third-Party Costs shall be in addition to the Service Fee. 
For clarity, all such Third-Party Costs will be passed through to the Service
Recipient at the Service Provider’s cost without markup in accordance with this
Article V and the Parties hereby acknowledge and agree that the Service
Recipient shall not be doubly billed for any Service Fees, Third-Party
Costs, Internal Costs, or any other costs or expenses that are owed under this
Agreement.

 

(b)                                 Pursuant to Section 5.1(a), it is the intent
of the Parties that, for the calendar years 2018, 2019 and 2020 and January 1
through March 31, 2021, the Scheduled Fees be based on Costs.  On April 1, 2021,
Lilly may by written notice increase all Scheduled Fees by a mark-up of seven
percent (7%).  On and after January 1, 2022 and for each calendar year
thereafter during the Term, all Scheduled Fees will have their price adjusted by
a percentage equal to the percentage change in the Consumer Price Index (All
Urban Consumers) issued by the United States Bureau of Labor Statistics over the
prior year.  Notwithstanding the foregoing, if at any time a Party believes that
(i) the Scheduled Fee contemplated by a specific Scheduled Service in Exhibit A
or Exhibit C is materially insufficient or materially excessive, in each case by
an amount equal to or greater than the Scheduled Service Margin with respect to
compensation for the actual Cost (plus any applicable mark-up or surcharge after
April 1, 2021)

 

17

--------------------------------------------------------------------------------


 

of providing such Scheduled Service it is obligated to provide hereunder or
(ii) the aggregate total of the Scheduled Fees contemplated by all of the
Scheduled Services in Exhibit A or Exhibit C, is materially insufficient or
materially excessive, in each case by an amount equal to or greater than the
Aggregate Scheduled Service Margin, in each case including as a result of a
change in circumstances, it shall notify the other Party by or before the
following August 1, and the Parties hereto will commence good-faith negotiations
toward an agreement in writing as to the appropriate course of action with
respect to pricing of such Scheduled Service(s) in the context of the annual
discussions of each of the Parties’ business plans to ensure that the Service
Provider is compensated in accordance with the foregoing principle.  If any such
Scheduled Fee(s) are agreed to be adjusted as a result of such discussions, such
adjusted Scheduled Fee(s) shall be effective as of the following January 1 and
Exhibit A or Exhibit C, as applicable, shall be amended accordingly.  Without
limitation of the foregoing, the Parties acknowledge and agree that additional
employee hiring or retention costs not covered by any Service Fees may be
reasonably incurred by a Service Provider to hire or retain necessary employees
to provide a Service, which costs shall be for the account of the Service
Recipient and shall be reimbursed by the Service Recipient to Service Provider
in accordance with Section 5.1(a) as a Service Fee.  Prior to incurring any such
employee hiring or retention costs, the Service Provider shall provide the
Service Recipient with ninety (90) days’ written notice of the reasonable need
to incur such costs.  The Service Recipient shall have thirty (30) calendar days
from the date of receipt of such notice to provide the Service Provider with
written confirmation as to whether it desires for such costs to be incurred in
connection with the provision of the relevant Service.  If the Service Recipient
does not timely provide such confirmation or otherwise confirms that it does not
desire such costs to be incurred in connection with the provision of the
relevant Service, the Service Provider shall not incur such costs and shall
thereafter have no obligation to provide the relevant Service under this
Agreement.  If the Service Recipient does timely provide such confirmation that
it desires such costs to be incurred in connection with the provision of the
relevant Service, such costs shall be borne by the Service Recipient and
incorporated into the relevant Service Fee.

 

(c)                                  If the Service Period of a Scheduled
Service has been extended pursuant to Section 4.1(c), or a Service Recipient
otherwise fails to exit a Scheduled Service upon the expiration of the initial
Service Period of such Scheduled Service, then the Scheduled Fees payable on the
expiration date of the initial Service Period with respect to such Scheduled
Service, shall be subject to:  (i) a ten percent (10%) surcharge for the three
(3) months after the expiration date of such initial Service Period; (ii) a
twenty percent (20%) surcharge for the three (3) months following the period set
forth in (i); (iii) a thirty percent (30%) surcharge for the six (6) months
following the period set forth in (ii); and (iv) a fifty percent (50%) surcharge
thereafter.  For the avoidance of doubt, any such surcharges shall be applied in
addition to any mark-up on Scheduled Fees pursuant to Section 5.1(b).

 

SECTION 5.2                                             Taxes.

 

(a)                                 Service Fees are exclusive of any VAT
chargeable with respect to the supply of Services under this Agreement.  To the
extent any such Service Fee is subject to any VAT, or in the event of any
amendment to VAT legislation or for any other reason the sums invoiced without
VAT in accordance with this Agreement become or are subject to VAT, then the
Service Recipient receiving such supply (and the invoices relating thereto)
shall, in addition

 

18

--------------------------------------------------------------------------------


 

to the sums payable, pay the Service Provider, or its invoicing Subsidiary, on
receipt of a valid VAT invoice, the full amount of VAT chargeable thereon.

 

(b)                                 The Service Recipient shall be responsible
for all goods and services, value added, sales, use, gross receipts, business,
consumption and other similar taxes, levies and charges (other than income
taxes) imposed by applicable taxing authorities attributable to the supply of
Services or any payment hereunder, whether or not such taxes, levies or charges
are shown on any invoices.  If the Service Provider is required to pay any part
of such taxes, levies or charges, the Service Recipient shall promptly reimburse
the Service Provider for such taxes, levies and charges.

 

(c)                                  If applicable Law requires that an amount
in respect of any taxes, levies or charges be withheld from any payment by the
Service Recipient to the Service Provider under this Agreement, the amount
payable to the Service Provider shall be increased as necessary so that, after
the Service Recipient has withheld amounts required by applicable Law, the
Service Provider receives an amount equal to the amount it would have received
had no such withholding been required, and the Service Recipient shall withhold
such taxes, levies or charges and pay such withheld amounts over to the
applicable taxing authority in accordance with the requirements of the
applicable Law and provide the Service Provider with a receipt confirming such
payment.  The Parties shall reasonably cooperate to determine whether any such
deduction or withholding applies to the Services, and if so, shall further
reasonably cooperate to minimize applicable withholding taxes.

 

(d)                                 Cross-border Services to be performed
hereunder may fall within Article 44 of the EU VAT Directive or the relevant
equivalent national provision or any similar provision applying outside the
European Union, such that the Service Recipient, and not the Service Provider,
is obliged to account for VAT chargeable in relation to the Services.  In such
case, the Service Recipient hereby agrees that with respect to each applicable
jurisdiction, the Service Recipient Party (whether Lilly or Company) will itself
account for VAT in its own jurisdiction on the performance of such cross-border
Services made to it hereunder and that the Service Provider Party (whether Lilly
or Company) will (to the extent legally possible), issue invoices without local
VAT.  The Service Recipient agrees that with respect to each such jurisdiction,
it will provide on request to the Service Provider, a valid VAT registration
number and certificate (or equivalent documentation) in the jurisdiction with
respect to the receipt of such cross-border Services.

 

(e)                                  References in this Agreement to “Costs” or
“costs” incurred by a Party shall include any amount of VAT comprised in such
Costs or costs, other than any such amount of VAT which that Party (or, if
relevant, any other member of such Party’s Group for VAT purposes) is entitled
to recover (whether by credit, repayment or otherwise).

 

ARTICLE VI

 

PAYMENT TERMS

 

SECTION 6.1                                             Invoicing.  Except as
otherwise provided herein or otherwise specified in Exhibit A, Exhibit C or
Exhibit D, Lilly and Company shall each invoice the other Party for

 

19

--------------------------------------------------------------------------------


 

the Scheduled Fees and In-Flight Project Costs for each of the applicable
Services performed hereunder by it or a member of its Group as a Service
Provider as of the Charge Commencement Date for such other Party or a member of
its Group as a Service Recipient, and if applicable, any Third-Party Costs
incurred in connection therewith and not included in such Scheduled Fees or
In-Flight Project Costs, on a monthly basis at the end of each month.  Any
Set-Up Costs, Service Exit Costs, BAU Service Costs and Program Charges shall be
invoiced by either Party as soon as reasonably practicable after such Party (or
a member of its Group) has incurred the relevant Costs as a Service Provider on
or after the Charge Commencement Date; provided, however, that any such Set-Up
Costs, Service Exit Costs, BAU Service Costs and Program Charges incurred shall,
in any event, be invoiced at least on a quarterly basis.  The invoiced Party
shall pay the invoicing Party all amounts as may be due hereunder within sixty
(60) calendar days from the date of invoice in U.S. dollars; to the extent that
any Service Fees are required to be converted into U.S. dollars in connection
with the foregoing, such Service Fees shall be converted into U.S. dollars in
accordance with the currency conversion rate mechanisms set forth in Exhibit H. 
All such invoices shall be delivered to the invoiced Party.  Any correspondence
concerning such invoices shall be made to contacts at each Party designated
within thirty (30) calendar days after the Effective Date, or as the relevant
Service Provider shall later designate to the Service Recipient.

 

SECTION 6.2                                             Interest.  Except as
expressly provided to the contrary in this Agreement, any amounts not paid when
due pursuant to this Agreement (and any amounts billed or otherwise invoiced or
demanded and properly payable) that are not paid within sixty (60) calendar days
of such bill, invoice or other demand shall accrue interest a rate per annum
equal to the Prime Rate plus five percent (5%) from but excluding the due date
to and including the date of actual payment calculated on a daily basis until
such payment is settled.

 

ARTICLE VII

 

INTELLECTUAL PROPERTY AND DATA

 

SECTION 7.1                                             Ownership of
Intellectual Property and Data.

 

(a)                                 Each Party shall be the sole and exclusive
owner of all Intellectual Property that it or any member of its Group, or any of
its or their third party service providers, as applicable, creates under this
Agreement, including any modifications to its systems and software, and any
Intellectual Property created in performance of the Services (except as
expressly provided in Section 7.1(b)).

 

(b)                                 All data collected or created pursuant to a
Company Service and on behalf of Company shall be owned by Company, except that
Lilly shall own technical data generated or created in providing the Company
Services that relate to the operation of Lilly’s business infrastructure.

 

(c)                                  To the extent that any right, title or
interest in or to any Intellectual Property or data vests in a member of a
Group, by operation of Law or otherwise, in a manner contrary to the agreed upon
ownership as set forth in this Agreement, either Lilly or Company, as
applicable, shall, and hereby does, on behalf of itself and such member of its
Group, perpetually

 

20

--------------------------------------------------------------------------------


 

and irrevocably assign to the other Party or a member of such Party’s Group any
and all such right, title and interest throughout the world in and to such
Intellectual Property and data, free and clear of all liens and encumbrances,
without the need for any further action by any Group.  Each Party shall execute
any documentation reasonably requested by the other Party to memorialize such
assignment.  Except as set forth in Section 7.1(a) and Section 7.1(b), Lilly, on
the one hand, and Company, on the other hand, retains all right, title and
interest in and to their respective Intellectual Property and data, and no other
license or other right, express or implied, is granted to any member of either
Group to the other Group’s Intellectual Property or data under this Agreement.

 

SECTION 7.2                                             License Grants.

 

(a)                                 Lilly hereby grants (and shall cause
relevant members of the Lilly Group to grant) to the Company Group a
non-exclusive, non-sublicensable, non-transferable, limited license to use
during the Term the Intellectual Property provided by Lilly (or any relevant
members of the Lilly Group) to the Company Group under this Agreement, solely to
the extent required to receive or provide the Services, as applicable.

 

(b)                                 Company hereby grants (and shall cause
relevant members of the Company Group to grant) to the Lilly Group a
non-exclusive, non-sublicensable, non-transferable, limited license to use
during the Term the Intellectual Property provided by Company (or any relevant
members of the Company Group) to the Lilly Group under this Agreement, solely to
the extent required to receive or provide the Services, as applicable.

 

ARTICLE VIII

 

INDEMNIFICATION; LIMITATIONS OF LIABILITY; DISCLAIMERS

 

SECTION 8.1                                             Indemnification.  Each
Party agrees to indemnify, defend and hold harmless the other Party and any
member of such other Party’s Group and its or their Representatives from and
against all Losses resulting from or otherwise relating to a third party action,
suit, proceeding or claim (“Third Party Claim”) involving gross negligence or
willful misconduct by the first Party, any member of such first Party’s Group or
its or their Representatives connection with the performance of its obligations
under this Agreement.

 

SECTION 8.2                                             Procedures for
Indemnification of Third Party Claims.  For the avoidance of doubt and subject
to the provisions set forth in Section 8.1, the procedures for each Party’s
indemnification obligations under this Agreement with respect to Third Party
Claims shall be governed, mutatis mutandis, by Sections 4.05 and 4.06 of the
Separation Agreement.

 

SECTION 8.3                                             Limitations of
Liability.

 

(a)                                 Limitation of Liability for Service
Noncompliance.  Except with respect to a Party’s gross negligence or willful
misconduct, each Party’s maximum liability to, and the sole remedy of, the other
Party under or in connection with Service Noncompliance under this Agreement
(including any breach hereof) shall be a refund of the Service Fees paid for the
particular Service, except that if the Service Provider completely fails to
provide a Service in its entirety and fails to resume providing such service
within thirty (30) calendar days following

 

21

--------------------------------------------------------------------------------


 

written notice thereof from the Service Recipient, the Service Provider’s
liability may also include:  (i) the Service Recipient’s incremental cost of
performing the Service itself; or (ii) the Service Recipient’s incremental cost
of obtaining the Service from a third party; provided that, in each case, the
Service Recipient shall exercise its reasonable best efforts under the
circumstances to minimize the cost of any such alternatives to the Services by
selecting the most cost-effective alternatives which provide the functional
equivalent of the Services replaced and in any event, the Service Provider’s
maximum liability shall be subject to Section 8.3(b).  Each Party agrees that
the receipt of Services shall be an unqualified acceptance of, and a waiver by,
such Party of its rights to assert any claim with respect to Service
Noncompliance unless it gives written notice of the Service Noncompliance to the
other Party within the later of: (i) thirty (30) calendar days after the date on
which such asserting Party became, or should have become, aware of the facts,
events, occurrences or circumstances underlying such claim; or (ii) sixty (60)
calendar days after receipt of the Service by such asserting Party.

 

(b)                                 General Limitation of Liability. 
Notwithstanding anything to the contrary contained herein, in no event shall
either Party’s liability under or in connection with this Agreement or the
Services in the aggregate exceed the amount of Service Fees paid by the other
Party to such Party under Section 5.1 in the twelve (12) months preceding the
related breach, claim or action.

 

(c)                                  Special Damages.  Notwithstanding any other
provision of this Agreement to the contrary, and except as provided below, in no
event will either Party or any Person in its respective Group be liable for
special, incidental, indirect, collateral, consequential or punitive damages or
lost profits suffered by an indemnitee, however caused and on any theory of
liability, in connection with any damages arising hereunder or thereunder;
provided, however, that to the extent an indemnitee is required to pay any
damages, including special, incidental, indirect, collateral, consequential or
punitive damages or lost profits, to a Person who is not in either Group in
connection with a Third Party Claim and is entitled to indemnification hereunder
therefor, such damages will constitute direct damages and will not be subject to
the exclusion set forth in this Section 8.3(c).

 

(d)                                 Disclaimer of Representations and
Warranties.  EACH OF LILLY (ON BEHALF OF ITSELF AND EACH MEMBER OF THE LILLY
GROUP) AND COMPANY (ON BEHALF OF ITSELF AND EACH MEMBER OF THE COMPANY GROUP)
UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN THE
SEPARATION AGREEMENT OR IN ANY OTHER ANCILLARY AGREEMENT, NEITHER PARTY MAKES
ANY EXPRESS REPRESENTATIONS OR WARRANTIES, AND NO REPRESENTATION OR WARRANTY
SHALL BE IMPLIED UNDER THIS AGREEMENT OR AT LAW, WITH RESPECT TO THIS AGREEMENT,
THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT OR OTHERWISE, INCLUDING
WARRANTIES OF HABITABILITY, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE,
NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY, AND ALL OTHER WARRANTIES ARISING
UNDER THE UNIFORM COMMERCIAL CODE (OR SIMILAR FOREIGN LAWS).

 

22

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DISPUTE RESOLUTION

 

SECTION 9.1                                             Dispute Resolution. 
Prior to the initiation of any Action relating to this Agreement and subject to
the obligations set forth in Section 2.7 and Section 5.1(b), any dispute,
controversy or claim arising out of or in connection with this Agreement or the
transactions contemplated hereby shall first be referred to the relevant Local
Service Leads, Global Function Leads and TSA Managers (in the foregoing order),
who shall attempt in good faith to resolve any such dispute, controversy or
claim.  If such dispute, controversy or claim cannot be resolved by each of the
relevant Local Service Leads, Global Function Leads and TSA Managers within
three (3) consecutive thirty (30) calendar day resolution periods beginning on
the relevant date of referral to such Local Service Lead, Global Function Lead
or TSA Manager, it shall be referred to the TSA Executives, who shall attempt,
in good faith, to resolve such dispute, controversy or claim.  Prior to the
Distribution or Other Disposition, any dispute, controversy or claim that is not
resolved by the TSA Executives may be resolved by Lilly in its sole discretion. 
Following the Distribution or Other Disposition, any dispute, controversy or
claim that is not resolved by the TSA Executive shall be referred to the Chief
Executive Officer of Company and the Chief Financial Officer of Lilly for
resolution.

 

ARTICLE X

 

LOCAL SERVICE AGREEMENTS

 

SECTION 10.1                                      Local Service Agreements. 
Each of the Parties recognizes and agrees that there may be a need to document
separately the Services provided hereunder in various countries from time to
time to the extent necessary to comply with applicable Law or as otherwise
agreed by the Parties.  If such an agreement is required by applicable Law in
the reasonable mutual determination of the Parties, or the Parties mutually
determine it is otherwise necessary or desirable, Lilly and the Company shall
cause each of their appropriate Subsidiaries, respectively, to enter into local
implementing agreements of this Agreement (each, a “Local Service Agreement”);
provided, however, that the execution or performance of any such Local Service
Agreement shall in no way alter or modify the principle of any term or condition
hereof and the sole remedies under such Local Service Agreement shall be the
remedies (subject to each and every limitation) set forth herein. Any references
herein to this Agreement and the Services to be provided hereunder shall include
any Local Service Agreement and the Local Services (as shall be defined in the
Local Agreement) to be provided thereunder.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1                                      Counterparts; Entire
Agreement; Conflicting Agreements.

 

(a)                                 This Agreement may be executed in one (1) or
more counterparts, all of which shall be considered one (1) and the same
agreement, and shall become effective when one (1) or more counterparts have
been signed by each Party and delivered to the other Party.  Execution

 

23

--------------------------------------------------------------------------------


 

of this Agreement or any other documents pursuant to this Agreement by facsimile
or other electronic copy of a signature shall be deemed to be, and shall have
the same effect as being, executed by an original signature.

 

(b)                                 This Agreement, the Separation Agreement,
the other Ancillary Agreements, the exhibits, the schedules and appendices
hereto and thereto contain the entire agreement between the Parties with respect
to the subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties with respect to such subject matter other than those set
forth or referred to herein or therein.

 

(c)                                  In the event of any inconsistency between
this Agreement and any other agreement entered into in connection with the
Transaction (including the Separation Agreement), the Separation Agreement shall
prevail.  In the event and to the extent that there shall be a conflict between
the provisions of this Agreement and the provisions of the Separation Agreement,
the Separation Agreement shall control.

 

SECTION 11.2                                      No Construction Against
Drafter.  The Parties acknowledge that this Agreement and all the terms and
conditions contained herein have been fully reviewed and negotiated by the
Parties.  Having acknowledged the foregoing, the Parties agree that any
principle of construction or rule of Law that provides that, in the event of any
inconsistency or ambiguity, an agreement shall be construed against the drafter
of the agreement shall have no application to the terms and conditions of this
Agreement.

 

SECTION 11.3                                      Governing Law.  This Agreement
shall be governed by and construed and interpreted in accordance with the Laws
of the State of Indiana, without regard to the conflict of laws principles
thereof that would result in the application of any Law other than the Laws of
the State of Indiana.

 

SECTION 11.4                                      Assignability.  This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns; provided, however, that no Party
hereto may assign its respective rights or delegate its respective obligations
under this Agreement without the express prior written consent of the other
Party or Parties hereto.

 

SECTION 11.5                                      Third Party Beneficiaries. 
Except for the indemnification rights under this Agreement of any Lilly
Indemnitee or the Company Indemnitee in their respective capacities as such:
(a) the provisions of this Agreement are solely for the benefit of the Parties
and are not intended to confer upon any Person (including employees of the
Parties hereto) except the Parties any rights or remedies hereunder; and
(b) there are no third party beneficiaries of this Agreement and this Agreement
shall not provide any third person (including employees of the Parties hereto)
with any remedy, claim, liability, reimbursement, claim of action or other right
in excess of those existing without reference to this Agreement.

 

SECTION 11.6                                      Notices.  All notices or other
communications under this Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person or (b)

 

24

--------------------------------------------------------------------------------

 

deposited in the United States mail or private express mail, postage prepaid,
addressed as follows:

 

If to Lilly, to:

 

Eli Lilly and Company

Lilly Corporate Center

Indianapolis, Indiana 46285

Attention:       Chief Financial Officer

 

With a copy to:

 

Eli Lilly and Company

Lilly Corporate Center

Indianapolis, Indiana 46285

Attention:       General Counsel

 

If to Company to:

 

Elanco Animal Health Incorporated

2500 Innovation Way

Greenfield, Indiana 46140

Attention:       Chief Financial Officer

 

With a copy to:

 

Elanco Animal Health Incorporated

2500 Innovation Way

Greenfield, Indiana 46140

Attention:       General Counsel

 

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

SECTION 11.7                                      Severability.  If any
provision of this Agreement or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party.  Upon
such determination, the Parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable provision to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the rights and obligations contemplated by this Agreement be fulfilled as
originally contemplated to the greatest extent possible.

 

25

--------------------------------------------------------------------------------


 

SECTION 11.8                                      Force Majeure.  No Party shall
be deemed in default of this Agreement to the extent that any delay or failure
in the performance of its obligations under this Agreement results from any
cause beyond its reasonable control and without its fault or negligence, such as
acts of God, acts of civil or military authority, embargoes, epidemics, war,
riots, insurrections, fires, explosions, earthquakes, floods, unusually severe
weather conditions, labor problems or unavailability of parts, or, in the case
of computer systems, any failure in electrical or air conditioning equipment. 
In the event of any such excused delay, the time for performance shall be
extended for a period equal to the time lost by reason of such delay.

 

SECTION 11.9                                      Headings.  The article,
section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

SECTION 11.10                               Waivers of Default.  Waiver by any
Party of any default by the other Party of any provision of this Agreement shall
not be deemed a waiver by the waiving Party of any subsequent or other default,
nor shall it prejudice the rights of the other Party.

 

SECTION 11.11                               Specific Performance.  In the event
of any actual or threatened default or breach of, any of the terms, conditions
and provisions of this Agreement, the Party or Parties who are or are to be
thereby aggrieved shall be entitled to seek an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof, in each case (a) without the requirement of posting any bond
or other indemnity and (b) in addition to any other remedy to which it or they
may be entitled, at Law or in equity.  Such remedies shall be cumulative with
and not exclusive of and shall be in addition to any other remedies which any
Party may have under this Agreement, or at Law or in equity or otherwise, and
the exercise by a Party hereto of any one remedy shall not preclude the exercise
of any other remedy.

 

SECTION 11.12                               Amendments.  No provisions of this
Agreement shall be deemed waived, amended, supplemented or modified by any
Party, unless such waiver, amendment, supplement or modification is in writing
and signed by the authorized representative of the Party against whom it is
sought to enforce such waiver, amendment, supplement or modification.

 

SECTION 11.13                               Interpretation.  Interpretation of
this Agreement (except as specifically provided in this Agreement, in which case
such specified rules of construction shall govern with respect to this
Agreement) shall be governed by the following rules of construction: (a) words
in the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Exhibit are
references to the Articles, Sections, paragraphs and Exhibits to this Agreement
unless otherwise specified; (c) the terms “hereof”, “herein”, “hereby”, “hereto”
and derivative or similar words refer to this entire Agreement, including the
Schedules and Exhibits hereto; (d) references to “$” shall mean U.S. dollars;
(e) the word “including” and words of similar import shall mean “including
without limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) references to “written” or “in writing” include in electronic
form; (h) provisions shall apply, when appropriate, to successive events and
transactions; (i) a reference to any Person includes such Person’s permitted
successors and permitted assigns; (j) any reference to “days” means calendar
days unless Business Days are

 

26

--------------------------------------------------------------------------------


 

expressly specified; and (k) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded and, if the last day of such period is not a Business Day, the
period shall end on the next succeeding Business Day.

 

SECTION 11.14                               Waiver of Jury Trial.  SUBJECT TO
Article IX AND Section 11.11 AND Section 11.15 HEREIN, EACH OF THE PARTIES
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS
AGREEMENT.  EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS Section 11.14.

 

SECTION 11.15                               Submission to Jurisdiction;
Waivers.  With respect to any Action relating to or arising out of this
Agreement, subject to the provisions of Article IX, each Party to this Agreement
irrevocably (a) consents and submits to the exclusive jurisdiction of the courts
of the State of Indiana and any court of the United States located in the State
of Indiana, (b) waives any objection which such Party may have at any time to
the laying of venue of any Action brought in any such court, waives any claim
that such Action has been brought in an inconvenient forum and further waives
the right to object, with respect to such Action, that such court does not have
jurisdiction over such Party and (c) consents to the service of process at the
address set forth for notices in Section 11.6 herein; provided, however, that
such manner of service of process shall not preclude the service of process in
any other manner permitted under applicable Law.

 

SECTION 11.16                               No Agency.  Nothing contained herein
shall be construed to place the parties in the relationship of partners, joint
venturers, principal and agent, or employer and employee.  Neither Party shall
have the power to assume, create, or incur liability or any obligation of any
kind, express or implied, in the name of or on behalf of the other Party by
virtue of this Agreement.

 

[Signature page follows.]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Transitional Services Agreement
to be executed by their duly authorized representatives.

 

 

ELI LILLY AND COMPANY

 

 

 

By:

/s/ David A. Ricks

 

 

Name:

David A. Ricks

 

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

ELANCO ANIMAL HEALTH INCORPORATED

 

 

 

 

By:

/s/ Michael-Bryant Hicks

 

 

Name:

Michael-Bryant Hicks

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

28

--------------------------------------------------------------------------------

 

EXHIBIT A — LILLY SCHEDULED SERVICES

 

Below is a description of the Lilly Scheduled Services.  In calendar year 2019,
the Parties anticipate that the total amount of Scheduled Fees for these Lilly
Scheduled Services will be approximately $100,000,000 to $110,000,000 if all
such Services are delivered as scheduled as of the Effective Date.  Further
details (including Scheduled Fees) are to be mutually agreed by the Parties as
needed.

 

Function

 

Lilly Scheduled Service Descriptions

 

Service Period Range

Commercial Operations

 

Provide fleet management, customer service phone system, and key opinion leader
support.

 

6 - 24 months

 

 

 

 

 

Ethics and Compliance

 

Provide support for Ethics and Compliance activities including the Global
Privacy Office and program, anti-corruption program, monitoring program, hotline
triage and support, policy and procedure maintenance and support, conflicts of
interest, training and communications support, all required regulatory filings,
the E&C Resource Center, access to Investigations and Concur data, and E&C
support for all E&C systems.

 

24 months

 

 

 

 

 

Finance and Accounting

 

Provide support for core activities owned by global, local affiliate, and
manufacturing finance groups including knowledge transfer and training on global
financial reporting, audit, consolidation, and royalty reporting and
administration, as well as support in technical accounting (pre-spin only).

 

4 - 30 months

 

 

 

 

 

Global Business Services

 

Provide support for core Business Services activities including Order to Cash
process, Procure to Pay Process, General Accounting activities, and Integrated
Services at Lilly’s worldwide locations.

 

24 - 30 months

 

 

 

 

 

Global Travel and Meeting Services

 

Provide support for global travel and meeting booking capabilities, including
expense reporting, travel booking, credit card services and administrative desk
support

 

24 - 30 months

 

 

 

 

 

Human Resources

 

Provide support for core HR activities including learning & development,
recruiting, global benefits management, compensation and payroll, global
mobility, employee recognition, on-boarding, and workforce services. Provide
core and specialized security services, as needed.

 

3 - 24 months

 

 

 

 

 

Information Security

 

Provide support to identify, protect against and detect cyber and information
security threats, as well as services to respond and recover to any breach of
information security. Also includes services to maintain information security
architecture, governance, and workforce development.

 

30 months

 

 

 

 

 

Information Technology

 

Provide support and services to maintain global infrastructure services, ERP,
non-ERP Global Services applications, manufacturing, quality and research
applications.

 

24 - 30 months

 

 

 

 

 

Legal

 

Provide onboarding support and administer related billing for outside counsel.
Deliver IP administrative support, non-attorney litigation support and
privileged investigations & data security investigations support.

 

6 - 30 months

 

--------------------------------------------------------------------------------


 

Function

 

Lilly Scheduled Service Descriptions

 

Service Period Range

Manufacturing and Quality

 

Provide services including Engineering, Health, Safety, and Environmental (HSE),
Supply Chain, and Technical / Manufacturing Services

 

6 - 30 months

 

 

 

 

 

Procurement

 

Provide core Procurement services including Global sourcing of certain spend
categories, requested local affiliate support, maintenance of category
rule execution, and supplier spend analytics support. Lilly may engage in
contract negotiations in support of Elanco’s entry into replacement agreements
but, the decision to enter into any such agreements will be Elanco’s decision
and require Elanco’s execution.

 

12 - 30 months

 

 

 

 

 

Real Estate

 

Provide access and services for shared international facilities. Real estate
surcharges will not apply to approved (at Lilly’s sole discretion) Real Estate
office TSA extensions that are scheduled to end before September 30, 2020.

 

3 - 15 months

 

 

 

 

 

Research and Development

 

Provide support and materials for various ongoing research projects. Continue
hosting 3rd party researchers to conduct compound synthesis activities in Lilly
labs. Maintain contracts with various contract research organizations. Provide
compound management support for ongoing Elanco small molecule studies, and
provide consulting support for crystallization studies including Lilly systems
support and shipping guidance. Maintain raw data and final reports for
toxicology work completed by Lilly Research Labs to support Elanco’s products,
and provide access to physical copies as needed.

 

6 - 24 months

 

 

 

 

 

Regulatory

 

Provide support for informatics, supply chain, medical writing, statistics, and
ad hoc analysis. Provide non-managerial support for pharmacovigilance and
Chemistry, Manufacturing and Controls regulatory. Allow Elanco to use Lilly
marketing authorizations and name in countries where Elanco does not have a
legal entity until Elanco can transfer marketing authorization to its own legal
entity.

 

12 - 30 months

 

 

 

 

 

Tax

 

Provide support for Tax activities including U.S. state income tax, U.S. local
tax, accounting / reporting, U.S. federal income tax and U.S. international
income tax, affiliate tax, and transfer pricing.

 

24 - 30 months

 

 

 

 

 

Treasury

 

Provide support for treasury activities including insurance / risk management,
foreign exchange, debt capital, investment, regional cash, and retirement
investment management as well as consolidated cash flow forecasting.

 

3 - 15 months

 

--------------------------------------------------------------------------------


 

EXHIBIT B — LILLY EXCLUDED SERVICES

 

Function

 

Lilly Excluded Service Descriptions

Commercial Operations

 

US order management and capturing and processing of orders. Training of
territory managers and reps, sales reporting, management of sales goals as well
as design and maintenance of incentive plans. Management of end user program
rebates. Advanced analytics, and forecasting and supply signals.

 

 

 

Ethics and Compliance

 

Support for enterprise risk management and local risk assessment, code of
conduct, reporting to the Board of Directors, and code of conduct training.

 

 

 

Finance and Accounting

 

Internal audit, external reporting sign-off, SEC and investor relations
reporting, financial controls, detailed balance sheet / cash flow analysis, and
actuarial valuation services. Post-spin, excluded activities will also include
technical accounting and overall financial reviews.

 

 

 

Global Travel and Meeting Services

 

Implementation or service support for countries outside of current Online
Booking Tool plan, purchase cards and/or lodge cards in countries without
existing services, and system or application implementations outside of
previously identified countries.

 

 

 

Human Resources

 

Job levelling, leadership development programs, and establishment of diversity
programs.

 

 

 

Information Security

 

Third Party Risk Management, Ethical Spear-Phishing, Penetration Tests, Incident
Response Simulations

 

 

 

Legal

 

Legal counsel representation with respect to corporate governance, bankruptcy,
environmental, health, safety, regulatory, human resources & labor, immigration,
import/export compliance, non-US country specific counsel, litigation &
compliance, global privacy, real estate, Foreign Corrupt Practices Act, trade
sanctions, and anti-boycott. Additionally, intellectual property manual,
copyright clearance, legal exit interview process, and registered agent of
service & acceptance of service procedure are excluded from service support.

 

 

 

Manufacturing and Quality

 

Providing supplier certification & management, receiving materials and executing
production.

 

Engineering: Maintaining daily operations / production engineering support, site
maintenance and local facilities management services, utilities systems support,
resource assessments, and recapitalization.

 

Health, Safety, and Environmental: Managing corporate governance — Policy,
standards, public reporting, governance committees and metrics.

 

Quality: Implementing quality systems and governance and providing quality
oversight of product lifecycle, including batch release of finished product and
quality control testing. Providing quality oversight of Elanco-dedicated
third-party suppliers and service providers, including managing audits /
compliance.



Supply Chain: Forecasting and demand management, production planning and
scheduling, sales and operations planning and providing manufacturing customer
service and shipping (except North American Logistics Operations support in the
US).



Technical Services / Manufacturing Services: Providing primary technical support
of commercial processes, maintenance of batch records, procedures, and other
documents related to the manufacturing processes and serving as primary
investigators for process deviations.

 

 

 

Procurement

 

New sourcing activity outside of TSA scope beyond process consultation.

 

 

 

Real Estate

 

Real estate project management, administration and transaction management.

 

--------------------------------------------------------------------------------


 

Function

 

Lilly Excluded Service Descriptions

Research and Development

 

Designing & synthesizing small & large molecules and performing in vitro testing
/ screening. Managing Chemistry, Manufacturing, and Controls development
capabilities (crystallization, form selection, method development, solubility,
formulation) and Active Pharmaceutical Ingredient (API) scale up (including
shipping and receiving). Conducting compound analysis and performing
computational analysis & technology. Providing regulatory support for
submissions / responses and writing medical & study reports.

 

 

 

Regulatory

 

Managing all regulatory relationships (e.g. agency interactions, industry
association contribution) and maintaining regulatory licenses / permits in
countries where Elanco does have a legal entity. Maintaining Marketing
Authorizations and managing related product lifecycle activities in countries
where Elanco has a legal entity. Oversite or managerial functions such as
monitoring and reporting on pharmacovigilance activities or Chemistry,
Manufacturing, and Controls initial submission and maintenance. Managing global
innovation registration (e.g. Pharmaceuticals, Vaccines, Nutritional Health
products). Managing regulatory information databases and regulatory label
approval.

 

 

 

Tax

 

Tax strategy, transfer pricing strategy, business development, tax risk
management, and tax policy.

 

 

 

Treasury

 

Pension management, regional cash management activities related to
opening/managing bank accounts, and establishment of a global clearing center
for Elanco.

 

--------------------------------------------------------------------------------


 

EXHIBIT C — COMPANY SCHEDULED SERVICES

 

Below is a description of the Company Scheduled Services. Further details
(including Scheduled Fees) are to be mutually agreed by the Parties as needed.

 

Function

 

Company Scheduled Service Descriptions

 

Service Period

Human Resources

 

Elanco to provide HR services to Lilly employees at Speke site.

 

15 months

 

 

 

 

 

Real Estate

 

Lilly employees to utilize Speke site services.

 

15 months

 

--------------------------------------------------------------------------------


 

EXHIBIT D — IN-FLIGHT PROJECTS AND IN-FLIGHT PROJECT COSTS

 

Below is a description of the In-Flight Projects. Further details (including
Costs) are to be mutually agreed by the Parties as needed.

 

Function

 

In Flight Project Description

Global Business Services

 

Conversion of manufacturing site into parent system, ERP archiving, Central
Europe supply chain Logistics Service Provider updates

 

 

 

Global Travel and Meeting Services

 

Expense and meeting management tool upgrade

 

 

 

Information Security

 

Information Security initiatives including network access, endpoint security,
firewall upgrade, vulnerability risk management

 

 

 

Information Technology - Global Infrastructure Services

 

PC Support and Upgrades, Service Desk and other related initiatives

 

 

 

Manufacturing and Quality Information Technology Services

 

Manufacturing and Quality initiatives related to lab management, analytics and
decommissioning of applications

 

--------------------------------------------------------------------------------


 

EXHIBIT E — PROGRAM SERVICES AND PROGRAM CHARGES

 

New Program Services will require detailed cost information that includes Lilly
and/or external labor costs. Lilly labor should be estimated and billed
utilizing the below Lilly Labor Hourly Rate. External labor should be estimated
and billed at cost per the project’s estimate. Requests for new Program Services
will utilize the New Program Service Request Form on Exhibit F.

 

Lilly Labor Hourly Rate: Billed at an hourly cost of $125 per employee

 

External Labor Rates: Billed at cost per each project’s estimate

 

--------------------------------------------------------------------------------


 

EXHIBIT F — SERVICE CHANGE AND PROGRAM SERVICE REQUEST FORM

 

Program Service Request Form

 

Application for New Program Services

 

 

 

Submitted By:

 

Lilly Representative:
Elanco Representative:

 

 

 

Lilly Program Service Sponsor:

 

 

 

 

 

Elanco Program Service Sponsor:

 

 

 

 

 

Date Submitted:

 

 

 

Name of New Program Service:

 

 

 

 

 

Description of Program Service:

 

 

 

 

 

Estimated Program Service Duration, Target Start and completion Dates:

 

Duration:                              Start Date:                          
Completion Date:

 

 

 

Termination Provisions (if relevant):

 

Approvals

 

Approved By:

 

Approved By:

 

 

 

X

 

X

 

 

 

Elanco Executive Sponsor

 

Lilly Executive Sponsor

Date Approved:

 

Date Approved:

 

Cost Details

 

Program Service Expenses

 

2018

 

2019

 

2020

 

2021

 

2022

 

Total Cost

 

Operating Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost Assumptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Service Change Request Form

 

Application for Service Change Request

 

Service Recipient:

 

Service Provider:

 

Submitted By:

 

Date Submitted:

 

Name of Service(s) Involved:

 

 

 

TSA ID(s):

 

 

 

Description of Request:

 

 

 

Reason for Request:

 

 

 

Effective Date:

 

 

 

Service Request Exit Plan
(if relevant):

 

 

Approvals

 

Approved By:

 

Approved By:

 

 

 

X

 

X

 

 

 

Elanco TSA Coordinator:
Elanco TSA Executive (for terminations):

 

Lilly TSA Coordinator:
Lilly TSA Executive (for terminations):

Date Approved:

 

Date Approved:

 

--------------------------------------------------------------------------------


 

Cost Details

 

 

 

2018

 

2019

 

2020

 

2021

 

2022

 

Total Cost

 

Current TSA:

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

Headcount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Proposed TSA:

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

Headcount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Difference:

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

Headcount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G - TSA STEP DOWN TERMINATION APPROACH

 

Area

 

TSA

 

Step Down Key
(e.g. %Revenue, Headcount, User
ID, Device)

 

Step Down Interval
(e.g. Quarterly, # users,
event-based)

ERP

 

Application Support - Global Services - SAP VC, SCM & HR

 

Exit by country

 

Upon 90 Days Notice

 

Application Support - Global Services - SAP SF & FG

 

Exit by TSA line

 

 

Application Support - Global Services - CONCUR - T&E

 

Exit by TSA line

 

 

Application Support - Global Services - Treasury & Banking

 

Exit by country

 

 

Application Support - Global Services - Tax

 

Exit by country

 

 

 

 

 

 

 

 

GS IT Non-ERP

 

Application Support - Global Services (non-ERP) - Corporate Affairs

 

Exit by TSA line

 

Upon 90 Days Notice

 

Application Support - Global Services (non-ERP) - Ethics & Compliance

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - Legal Contracts Management

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - Legal IP Management

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - Legal Litigation Support

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - Legal Other Apps

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - HR HCM US

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - HR Talent Management

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - HR Performance Management

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - HR Other Apps

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - Global Meeting Services

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - General Accounting

 

Exit by TSA line

 

 

Application Support - Global Services (non-ERP) - Salesforce Marketing Cloud

 

Exit by TSA line

 

 

 

 

 

 

 

 

MQ IT

 

Application Support - M&Q Apps with resource, license and infrastructure support

 

Step down cost relief by site and/or by application exit

 

Upon 90 Days Notice

 

 

 

 

 

 

 

InfoSec

 

Information Security

 

Reduce # of “active” and “off-net” users

 

Upon 90 Days Notice

 

--------------------------------------------------------------------------------


 

Area

 

TSA

 

Step Down Key
(e.g. %Revenue, Headcount, User
ID, Device)

 

Step Down Interval
(e.g. Quarterly, # users,
event-based)

GIS

 

Compute / Disaster Recovery

 

Reduce # of Servers
Reduce # of web sites

 

Upon 90 Days Notice

 

Network

 

Reduce # of “active” and “off-net” users

 

 

Document & Content Mgmt. - Documentum

 

Reduce the # of Documentum users

 

 

Document & Content Mgmt. - Global Records Info Management

 

Exit by TSA line

 

 

Document & Content Mgmt. - SharePoint

 

Reduce the # of SharePoint Sites

 

 

Collaboration Services
A/V, Voice

 

Reduced # of “active users”
Exit of all call center technology

 

 

Collaboration Services - Email, Skype, Box

 

Reduce # of email boxes

 

 

Support Services

 

Reduce # of authorized users

 

 

Mobility

 

Reduce Device Count

 

 

Workplace Services

 

Reduce Device Count

 

 

Workplace Services - EA Agreement & Support

 

Reduce # of active users (transition to “off-net” status)

 

 

Digital Enablement - EI&P

 

Reduce Database count

 

 

Digital Enablement - Cirrus

 

Exit by application / website

 

 

Management & Controls

 

Reduce # of active users (transition to “off-net” status)

 

 

 

 

 

 

 

 

Research IT

 

Application Support - R&D and MD

 

Exit by application

 

Upon 90 Days Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT H — CURRENCY CONVERSION RATES

 

Currency

 

SAP Code

 

Currency Conversion*

 

Algerian Dinar

 

DZD

 

113.23

 

Arab Emirates Dirham

 

AED

 

3.67

 

Argentina Peso

 

ARS

 

17.57

 

Australia Dollar**

 

AUD

 

0.78

 

Bahraini Dinar

 

BHD

 

0.38

 

Bangladeshi Taka

 

BDT

 

77.3

 

Belize Dollar

 

BZD

 

1.99

 

Bosnia and Herzegovina Convertible Marka

 

BAM

 

1.75

 

Brazil Real

 

BRL

 

3.17

 

Brunei Dollar

 

BND

 

1.43

 

Bulgaria Lev

 

BGN

 

1.74

 

Cameroon

 

XAF

 

556.29

 

Canada Dollar

 

CAD

 

1.25

 

Chile Peso

 

CLP

 

638.28

 

China Yuan Renminbi

 

CNY

 

6.63

 

Colombia Peso

 

COP

 

2941.07

 

Costa Rica Colon

 

CRC

 

572.83

 

Croatia Kuna

 

HRK

 

6.39

 

Czech Republic Koruna

 

CZK

 

22.11

 

Denmark Krone

 

DKK

 

6.32

 

Dominican Republic Peso

 

DOP

 

47.74

 

Egypt Pound

 

EGP

 

17.65

 

Euro Member Countries**

 

EUR

 

1.18

 

Fiji Dollar**

 

FJD

 

0.49

 

Ghanaian Cedi

 

GHS

 

4.42

 

Guatemala Quetzal

 

GTQ

 

7.67

 

Honduras Lempira

 

HNL

 

23.39

 

Hong Kong Dollar

 

HKD

 

7.80

 

Hungary Forint

 

HUF

 

264.20

 

Iceland Krona

 

ISK

 

106.44

 

India Rupee

 

INR

 

66.00

 

Indonesia Rupiah

 

IDR

 

13500.50

 

Iran Rial

 

IRR

 

35352.00

 

Iraqi Dinar

 

IQD

 

1180.00

 

Israel Shekel

 

ILS

 

3.53

 

Japan Yen

 

JPY

 

113.00

 

Jordanian Dinar

 

JOD

 

0.71

 

Kazakhstan Tenge

 

KZT

 

334.90

 

Kenyan Shilling

 

KES

 

105.35

 

Korea (South) Won

 

KRW

 

1146.70

 

 

--------------------------------------------------------------------------------


 

Currency

 

SAP Code

 

Currency Conversion*

 

Kuwaiti Dinar

 

KWD

 

0.30

 

Lebanon Pound

 

LBP

 

1510.00

 

Malaysia Ringgit

 

MYR

 

4.10

 

Maltese Liri**

 

MTL

 

2.62

 

Mauritian Rupee

 

MUR

 

33.75

 

Mexico Peso

 

MXN

 

18.24

 

Moroccan Durham

 

MAD

 

9.70

 

New Zealand Dollar**

 

NZD

 

0.73

 

Nigeria Naira

 

NGN

 

360.00

 

Norway Krone

 

NOK

 

8.05

 

Oman Rial

 

OMR

 

0.39

 

Pakistan Rupee

 

PKR

 

104.40

 

Peru Nuevo Sol

 

PEN

 

3.23

 

Philippines Peso

 

PHP

 

50.94

 

Poland Zloty

 

PLN

 

3.66

 

Qatar Riyal

 

QAR

 

3.64

 

Romania New Leu

 

RON

 

3.94

 

Russia Ruble

 

RUB

 

58.02

 

Saudi Arabia Riyal

 

SAR

 

3.75

 

Serbia Dinar

 

RSD

 

106.62

 

Singapore Dollar

 

SGD

 

1.36

 

South Africa Rand

 

ZAR

 

13.56

 

Sri Lankan Rupee

 

LKR

 

153.11

 

Sweden Krona

 

SEK

 

8.14

 

Switzerland Franc

 

CHF

 

0.97

 

Syria Pound

 

SYP

 

515.00

 

Taiwan New Dollar

 

TWD

 

30.38

 

Thailand Baht

 

THB

 

33.44

 

Tunisian Dinar

 

TND

 

2.47

 

Turkey Lira

 

TRY

 

3.57

 

Ukraine Hryvna

 

UAH

 

25.90

 

United Kingdom Pound**

 

GBP

 

1.34

 

Venezuela Bolivar Fuerte***

 

VEF

 

3345.00

 

Viet Nam Dong

 

VND

 

22470.00

 

Zambian Kwacha****

 

ZMW

 

10.00

 

 

--------------------------------------------------------------------------------

*The listed conversions represent the 2018 Lilly Plan rates; these rates will be
updated annually as subsequent Lilly plan rates are published

 

**Quoted as USD per 1 unit of foreign currency (convert local currency to USD by
multiplying by the rate); all other currencies quoted as foreign currency per 1
USD (convert local currency to USD by dividing by the rate)

 

***Venezuela’s market driven rate - Divisa Complementaria (DICOM)

 

****Zambian Kwacha is listed at the spot rate as of as of August 10, 2018

 

--------------------------------------------------------------------------------
